Citation Nr: 0801172	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-35 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for systemic sclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979, with additional service in the Army National 
Guard.
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for systemic sclerosis 
claimed as tissue deterioration, arthritis, poor circulation, 
feet swelling, and leg cramps. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that his currently diagnosed systemic 
sclerosis can be traced to his exposure to certain chemicals, 
including petroleum, during his period of active service.  In 
support of his claim, the veteran has provided a May 2006 
statement from his private chiropractor opining that the 
veteran's exposure to petroleum-based distillates during 
active service contributed to his current health problems by 
breaking down the tissues in his upper and lower extremities.  
Additionally, the veteran has submitted a statement from his 
civilian employer indicating that the veteran's worsening 
medical condition has caused him to miss work on repeated 
occasions.  The veteran also has provided a statement from a 
former colleague in the Army National Guard noting that the 
veteran was discharged from the Guard in October 2004 due to 
his medical condition.

The veteran's Form DD-214 reflects that he served in the 
Headquarters & Headquarters Company (HHC) of the Second 
Battalion, 7th CAV, 1st CAV DIV, and that he received the 
marksman (rifle) badge.  While it is clear from available 
service personnel records that the veteran served as a motor 
transport operator, the exact nature of his in-service duties 
and the extent of his exposure to chemicals in service 
remains unclear as his complete service personnel records 
have not yet been associated with the record.  Because these 
service personnel records would be of assistance in 
clarifying his in-service duties and the likelihood of his 
exposure to chemicals, they should be obtained. 38 C.F.R. 
§ 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The veteran's service medical records are available, however, 
and of record.  They show that on two occasions, the veteran 
was injured in motor vehicle accidents while on active duty.  
The first such accident occurred in May 1976, when the 
veteran was treated for bruising and tissue damage to his 
gluteus maximus region.  The second accident took place in 
April 1978, when the veteran sustained multiple abrasions and 
contusions to his forearms, hands, hips and legs.  
Additionally, the service medical records show that in August 
1976, the veteran was hospitalized for complaints of numbness 
in his hands and legs after he hyperventilated and passed out 
while on active duty at Fort Hood, Texas.  The veteran was 
also treated for herpetic lesions on his cheeks and lips, 
first in August 1976 and then again in June 1977.  An 
examination made prior to the veteran's separation from 
active service, however, was negative for any complaints or 
diagnoses of skin diseases, cramps, arthritis, or other bone 
and joint abnormalities.

The veteran's VA medical records reflect that for 
approximately two years beginning in March 1987, he was seen 
at a VA dermatology clinic for skin redness, cyanosis, 
coldness, numbness, and swelling of the upper extremities.  
The assessment was Reynaud's phenomenon and possible 
scleroderma.  In March 1989, the veteran underwent a VA 
examination in which he was diagnosed with progressively 
incapacitating Reynaud's phenomenon.  At that time, the 
examiner opined that this disorder first manifested during 
the veteran's exposure to cold temperatures while on active 
duty in Germany.  Subsequently, the veteran was diagnosed 
with systemic sclerosis and rheumatoid arthritis.  The record 
thereafter shows that he has received periodic medical 
treatment for right foot pain, bilateral hand pain, low back 
pain, neck pain, and scleroderma.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran was last afforded 
a VA examination in March 1989.  However, the VA examiner did 
not provide a rationale for his opinion.  Nor did he indicate 
that he had reviewed the veteran's claims file.  Most 
importantly, that VA examination predated the veteran's 
diagnosis of systemic sclerosis and his subsequent claim for 
service connection for this disorder.  When available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).

Because the veteran's systemic sclerosis was not diagnosed at 
the time of his March 1989 examination, and because that 
prior examination does not appear to have been accompanied by 
a review of the claims file or supported by any rationale, 
the Board finds that a new examination is in order.  The 
Board has considered the more recent opinion offered by the 
veteran's private chiropractor, which relates the veteran's 
diagnosed systemic sclerosis to his active service.  However, 
that opinion is neither based upon a review of the veteran's 
claims folder, nor supported by any rationale.  It remains 
unclear to the Board whether the veteran's current disability 
was incurred in or aggravated by service.  The Board 
therefore finds that a remand for additional examination and 
etiological opinion is necessary to fully and fairly address 
the merits of his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel 
Records Center, or any other 
appropriate service department offices 
to obtain the veteran's service 
personnel records from January 1976 to 
January 1979.  

2.  Schedule the veteran for a VA 
examination with the appropriate 
specialist.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  The examiner should 
provide an opinion as to the following:

Is it is as likely as not (50 
percent probability or greater) that 
the veteran's currently diagnosed 
systemic sclerosis is causally or 
etiologically related to his period 
of active service, including his 
claimed exposures to chemicals, such 
as petroleum, and to cold 
temperatures, as well as those 
occasions on which veteran was 
treated for skin lesions, 
contusions, abrasions, and numbness 
in the hands and feet?  In this 
regard, the examiner should 
specifically attempt to reconcile 
the opinion with that of the 
veteran's treating chiropractor, who 
related the veteran's current 
disability to his exposure to 
petroleum-based distillates during 
active service.  

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response.  Then, 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



